DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 5 August 2022. 
Claims 1, 10, and 16 were amended. Claims 1-7, 9-14, and 16-19 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-14, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10, which is representative of claims 1 and 16, recites a method comprising: generating static features by obtaining third party data from a third party and retailer data, the retailer data including consumer data, the static features being based on static data that is updated at a first interval; formatting the static features; receiving, a request for a first audience including a first audience definition; identifying a first segment and a second segment indicated by the first audience definition; determining the first segment is based at least in part on a dynamic feature, wherein the dynamic feature includes a first requirement for one of advertisement data and ranking data, the dynamic feature being based on dynamic data that is updated at a second interval, and the second interval being less than the first interval; In response to determining the first segment is based at least in part on the dynamic feature, determining the first segment is available in a database in response to a first set of users meeting the first meeting the first requirement being stored in the database in association with the dynamic feature and a predetermined amount of time having elapsed since first segment was generated; generating the first segment including the first set of users in response to the first segment being unavailable; determining the second segment is based at least in part on a static feature, wherein the static feature includes a second requirement for a user identifying data; In response to determining the second segment is based at least in part on the static feature, determining the second segment is available in the database in response to a second set of users meeting the second requirement being stored in the database in association with the static feature; generating the second segment including the second set of users in response to the second segment being unavailable; in response to a predefined period elapsing since obtaining the third party data from the third party and the retailer data, refresh the third party data and the retailer data by obtaining the third party data and the retailer data;  in response to a previous build time of the first audience exceeding a build threshold, generating and selecting the first audience based on the first audience definition and the formatted static features, wherein the first audience identifies a plurality of third users that are associated with the first segment and the second segment; In response to the previous build time of the first audience being less than the build time threshold, selecting the first audience from the database; and transmitting the selected first audience. These limitations set forth a concept of determining and providing an audience. Determining and providing audience is a marketing activity, and as such this concept falls within the commercial interactions sub-grouping described by the October 2019 Update. As the claims set forth a concept falling within the commercial interactions sub-grouping, the claims are determined to set forth a method of organizing human activity. As such, the claims are determined to recite an abstract idea. 
Alternatively, these limitations describe an analysis which can be performed in the human mind. The claims describe receiving information, making simple determinations regarding the information, and generating “segments” and “audiences”. The generation steps are respectively interpreted as including determining a subset of elements within a set that meet a criteria and performing set operations on groups of sets. The claims place no limitation on the scale of these sets, thus the broadest reasonable interpretation of the claim includes sets with very few members. The human mind is easily capable of performing the generation steps on sets with only a few members. MPEP 2106.04(a)(2)(III)(C) notes that “Claims can recite a mental process even if they are claimed as being performed on a computer” and that “examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” In view of the specification, the broadest reasonable interpretation of the claims includes low-scale, simple operations performable by a marketer’s mind, but for the recitation of existing computers. As such, the claims are understood to describe a mental process which applicant is claiming performed in a computer environment. Therefore the claims are determined to recite a mental process. Because the claims set forth a mental process, the claims are again determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate the abstract idea into a practical application. The claims recite the additional element of “a communications interface” and a “database.” Claims 1 and 16 further recite the additional elements of a computing device and a non-transitory computer readable medium respectively. These additional elements are all recited at an extreme level of generality, and are collectively interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, utilizing a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional elements of receiving and transmitting information via the communications interface with a requesting device, as well as obtaining data from a server and a database. However, these additional elements do not reflect any improvement to technology, do not require the use of a particular machine, do not effect a transformation of a particle article, and do not meaningfully limit the implementation of the abstract idea. Instead, these additional elements, individually and in combination with the generic computing device additional element, only generally link the abstract idea to a technological environment involving networked computers. Under the 2019 PEG, linking an abstract idea to a technological environment does not constitute integrating an abstract idea into a practical application. As such, these additional elements individually and in combination, do not integrate the abstract idea into a practical application. There are no further additional elements. Thus the additional elements of the claims do not integrate the abstract idea into a practical application. As such, the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they integrate the abstract idea into a practical application. As previously noted, the claims recite additional elements interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving and transmitting information via a communications interface, and obtaining data from a server and database. However, per MPEP 2106, receiving and transmitting data over a network has been recognized by the courts to be a well-understood, routine, and conventional computer function. As such, this additional element does not amount to significantly more than the abstract idea either individually or in combination with the computing device additional element.  There are no further additional elements. Therefore the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claim 3-7, 9, 12-14, and 17-19 only further narrow the abstract ideas set forth by the claim, but these claims are determined to continue to recite an abstract idea, albeit narrowed. The previously identified additional elements fail to either integrate the narrowed abstract idea into a practical application or amount to significantly more than the narrowed abstract idea.  Dependent claims 2, 4, 11, 13, 18, further recite the additional element of retrieving or storing information in memory or a memory device. The incorporation of this additional element, when considered individually or in combination with the previously identified additional elements of generic computing devices, only generally links the abstract idea to a technological environment involving computers. As such, this additional element does not integrate the abstract idea of these dependent claims into a practical application. Therefore the dependent claims are determined to continue to be directed to an abstract idea. Further, per MPEP 2106.05(d).II, storing and retrieving information in a memory is a well-known, routine, and conventional computer function. As such, this additional element does not amount to significantly more than the abstract idea of these dependent claims. Because the dependent claims remain directed to an abstract idea without reciting significantly more, the dependent claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8112458 B1) in view of Gorjiara et al. (US 2017/0359433 A1), Heim (US 2011/0125901 A1), and Austin et al. (US 2002/0082920 A1). 

Regarding Claim 1, 10, and 16: Kumar discloses a system comprising: a communications interface (communicate with the segmentation computer system via the Internet 110. See at least Column 3 Lines, 53-54), a database (the storage device. See at least Column 3, Line 60 through Column 4, Line 20); at least one processor (one or more central processing units ("CPUs"). See at least Column 3, Line 59), and a computing device coupled to the database, the at least one processor, and the communications interface (segmentation computer system 120. See at least Column 3, Line 40. Also: Fig. 1, Elements 120, 150, and 151), the computing device configured to:
generate static features by obtaining third party data from a third party server and data from the database, the static features being based on static data; format the static features (the segmentation computer system receives data for use in populating segments from other computer systems. In some embodiments, such data takes the form of web server log contents received from web server computer systems 101-103 via the Internet 110 or another network. See at least Column 3, Lines 41-56. Also:  FIGS. 11-15 are data structure diagrams showing sample database tables that are typical of those from which the facility extracts information for use in populating segments. See at least Column 6, Lines 42-44. Also: FIG. 15 is a data structure diagram showing a third table, table T3, that does not have separate instances for each date. Each row of table T3 contains properties or characteristics for a single user. Each row is divided into four columns: a user id column 1501, also referred to as column C1; an age column 1502, also referred to as column C2; a gender column 1503, also referred to as column C3; and a country column 1504, also referred to as column C4. The age column contains the user's age. For example, in row 1511, the age column contains the age 62. The gender column contains the user's gender. For example, in row 1511, the gender column contains the gender male. The country column contains the user's country. For example, in row 1511, the country column contains the country United States. See at least Column 7, Lines 23-36. 
receive, via the communications interface and from a request computing device, a request for a first audience including a first audience definition (FIGS. 2-9 are display diagrams showing aspects of a typical user interface for creating segment definitions provided by some embodiments of the facility. … In the display shown in FIG. 2, in addition to other options, a user of the facility may select button 201 in order to create a new segment definition. See at least Column 4, Lines 26-32 and Fig. 2-9. Also: This display further includes a Save Segment button 991 that the user of the facility may select to save this segment. See at least Column 6, Lines 9-11. Also: The data flow begins with a request 3001 to populate segment 5 whose definition is shown in FIG. 10. See at least Column 9, Lines 4-5. Also: FIG. 1 is a block diagram showing a typical environment in which the facility operates. In accordance with the facility, a segmentation computer system 120 provides segmentation services. … the facility creates new segment definitions based upon interactions with users of the facility using client computer systems, such as client computer systems 191-193, which also communicate with the segmentation computer system via the Internet 110 or another network. Further, users of the facility may use client computer systems to request reports that incorporate information about segment populations. See at least Column 3, Lines 38-57). 
identify a first segment and a second segment indicated by the first audience definition (the segment resource handler uses the segment definition to identify all of the clauses utilized in the segment definition. In the example, the segment resource handler identifies clause 5.1, which appears on lines 1017-1019 of the definition for segment 5, and clause 5.2, which appears on lines 1020-1022. Accordingly, the segment resource handler submits two requests to the clause resource handler 3092: a request 3011 for clause 5.1, and a request 3021 for clause 5.2. See at least Column 9, Lines 33-41). 
determine the first segment is based at least in part on a dynamic feature, wherein the dynamic feature includes a first requirement for one of advertisement data and ranking data, the dynamic feature being based on dynamic data (the segment resource handler uses the segment definition to identify all of the clauses utilized in the segment definition. In the example, the segment resource handler identifies clause 5.1, which appears on lines 1017-1019 of the definition for segment 5, and clause 5.2, which appears on lines 1020-1022. Accordingly, the segment resource handler submits two requests to the clause resource handler 3092: a request 3011 for clause 5.1, and a request 3021 for clause 5.2. See at least Column 9, Lines 33-41. Also: Among controls 401, it can be seen that the user of the facility selected a "Users who performed an Event" clause 421 in the criteria list box 420. The controls further include clause-specific controls 430 that are displayed in response to the selection. These include an event field 432 used to specify the particular event whose performance is to be tested; a period field 433 used to specify the period of time over which performance of the event is to be tested, and a directional field 431 used to specify whether a user will satisfy this clause if they have or have not performed the event within the period. These three fields are said to correspond to "variables" of the clause, for which the user specifies "values." It can be seen by values 434-436 specified by the user of the facility that a user will satisfy this clause if they have performed a Register event within the last one week. See at least Column 4, Lines 46-62. Examiner’s Note: The broadest reasonable interpretation of “determine that the at least first segment is based at least in part on a dynamic feature” includes parsing a segment definition as based on a time specific range. As Kumar very clearly describes interpreting a segment clause based on a time specific range, Kumar reads on the identified limitation. Additionally note that the specification does not define the term “advertisement data.” The broadest reasonable interpretation of the limitation includes any data relating to advertisements. Because advertisements may be delivered to users based on user activity, data regarding user behavior reads on “advertisement data.” Kumar describes clauses with requirements regarding “users who performed an event”, and thus reads on a requirement for advertisement data.). 
in response to determining the first segment being based at least in part on the dynamic feature, determine the first segment is available in the database in response to a first set of users meeting the first requirement being stored in the database in association with the dynamic feature (When the clause resource handler 3092 receives request 3011, it checks its cache 3082 to determine whether this cache contains a clause result that can be used to satisfy request 3011. See at least Column 9, Lines 45-48).
generate the first segment including the first set of users in response to the first segment being unavailable (Where the cache does not contain a suitable clause result, the clause resource handler uses the clause definition from the segment definition, together with metadata for the clause type referenced in the clause definition, to identify a set of column chunks needed to identify users who satisfy the clause. See at least Column 9, Lines 32-35. Also: The column chunk set resource handler assembles retrieved column chunks 3013 into a column chunk set 3014 satisfying request 3012, and passes this column chunk set back to the clause resource handler. In step 3015, the clause resource handler invokes a routine that executes against the returned column chunk set 3014 in order to evaluate the clause for each user. The clause resource handler typically selects a routine optimized specifically for evaluating clauses of the same type as the requested clause. The clause resource handler passes the clause result 3016 generated in this manner back to the segment resource handler. In some embodiments, the clause result is a bit array containing a bit for each user that indicates whether or not the user satisfies the clause. See at least Column 10, Lines 11-23). 
determine the second segment is based at least in part on a static feature, wherein the static feature includes a second requirement for a user identifying data (the segment resource handler uses the segment definition to identify all of the clauses utilized in the segment definition. In the example, the segment resource handler identifies clause 5.1, which appears on lines 1017-1019 of the definition for segment 5, and clause 5.2, which appears on lines 1020-1022. Accordingly, the segment resource handler submits two requests to the clause resource handler 3092: a request 3011 for clause 5.1, and a request 3021 for clause 5.2. See at least Column 9, Lines 33-41. Also: FIG. 8 is a display diagram showing a subsequent display of the segment creation user interface after the user of the facility selects a "User property or characteristic" criterion 724. … The display further includes controls 860 for specifying values 864-866 for three variables of this criterion: a property field 861 for specifying a particular user property; a relationship field 862 for specifying a relationship between that property and a value specified in a value field 863. From the contents of these three controls, it can be seen that the user of the facility has specified that this clause will be satisfied by users whose gender is male. See at least Column 5, Lines 25-40. Also: Lines 1020-1022 show that the second clause, clause 5.2, is a clause type 4-User 40 property or characteristic-for which the following values are specified: Gender, equal to, M. See at least Column 6, Lines 38-4). 
in response to determining the second segment is based at least in part on the static feature, determine the second segment is available in the database in response to a second set of users meeting the second requirement are stored in the database in associated with the static feature (When the clause resource handler 3092 receives request 3011, it checks its cache 3082 to determine whether this cache contains a clause result that can be used to satisfy request 3011. See at least Column 9, Lines 45-48).
generate the second segment including the second set of users in response to the second segment being unavailable (Where the cache does not contain a suitable clause result, the clause resource handler uses the clause definition from the segment definition, together with metadata for the clause type referenced in the clause definition, to identify a set of column chunks needed to identify users who satisfy the clause. See at least Column 9, Lines 32-35. Also: The column chunk set resource handler assembles retrieved column chunks 3013 into a column chunk set 3014 satisfying request 3012, and passes this column chunk set back to the clause resource handler. In step 3015, the clause resource handler invokes a routine that executes against the returned column chunk set 3014 in order to evaluate the clause for each user. The clause resource handler typically selects a routine optimized specifically for evaluating clauses of the same type as the requested clause. The clause resource handler passes the clause result 3016 generated in this manner back to the segment resource handler. In some embodiments, the clause result is a bit array containing a bit for each user that indicates whether or not the user satisfies the clause. See at least Column 10, Lines 11-23). 
generate and select the first audience the first audience based on the first audience definition and the formatted static features, wherein the first audience identifies a plurality of third users that are associated with the first segment and second segment (When the segment resource handler receives clause result 3016, it combines this clause result in 3031 with any other clauses defined within the segment definition for the requested segment. In the example, the result 3016 for clause 5.1 is combined with a clause result for clause 5.2. See at least Column 10, Lines 24-28. Also: In step 3105, if all of the clause results requested in step 3103 have been received, then the facility continues in step 3106, else the facility continues in step 3105. In step 3106, the facility combines the clause results requested in step 3103 based upon the definition of the requested segment to obtain the requested segment result. In step 3107, the facility returns the requested segment result. See at least Column 11, Lines 3-9. Also: Lines 1016-1022 contain the definition of the segment. Line 1016 shows that the clause shown on lines 1017-1019 is combined with the clause shown on lines 1020-1022 using the Boolean AND operator. See at least Column 6, lines 33-35. Also: segment results 158 containing information indicating, for each of one or more segments, which users are members of the segment. See at least Column 4, Lines 7-9). 
transmit, via the communications interface, the selected first audience to the requesting computing device (In step 3106, the facility combines the clause results requested in step 3103 based upon the definition of the requested segment to obtain the requested segment result. In step 3107, the facility returns the requested segment result. See at least Column 11, Lines 6-9. Also: the facility creates new segment definitions based upon interactions with users of the facility using client computer systems, such as client computer systems 191-193, which also communicate with the segmentation computer system via the Internet 110 or another network. Further, users of the facility may use client computer systems to request reports that incorporate information about segment populations. See at least Column 3, Lines 38-57). 
a non-transitory computer readable medium having instructions stored thereon (a computer memory 140 for storing programs. See at least Column 3, Lines 60-61). 

Kumar does not appear to disclose determining the first segment is available in response to a predetermined amount of time having elapsed since the first segment was generated. 
Gorjiara teaches where determining data is available in response to a predetermined amount of time having elapsed since the first segment was generated (a dominant identifier is determined for the second request and the cache is searched based on the dominant identifier. In response to determining that particular user data that is associated with the second identifier is stored in the cache storage, the cache manager component 104 determines whether the particular user data in the cache storage is classified as stale. Information may be classified as stale if the time from when it was created from the request exceeds a predetermined amount of time. If the particular user data is stale, then the cache manager component 104 determines, based on the particular user data, whether to send content to the second computing device. See at least [0092]. Also: even if there exists profile information on an entity, the cache manager system may determine to use or not use the profile information if the profile information is stale (e.g., time when the profile information was generated has exceeded a predetermined amount of time, signifying that the information is likely inaccurate or of low value). See at least [0023]). 
Kumar provides an audience generation system which receives segment clauses and determines whether time sensitive segment data related to those clauses is available, upon which the claimed invention’s determination of availability based on the time the time sensitive segment data was created can be seen as an improvement. However, Gorjiara demonstrates that the field of user data storage already knew of determining whether generated data is available based on whether the generated data is stale or not. One of ordinary skill in the art could have easily applied the techniques of Gorjiara to the system of Kumar by determining whether previously retrieved clause data is stale or not, and using that determination as a basis for whether to use previously retrieved clause data. One of ordinary skill in the art would have recognized that such an application of Gorjiara would have predictably resulted in an improved system which would not use old generated data as a basis for final audience data. As such, the application of Gorjiara would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Kumar and the teaching of Gorjiara. 

	Kumar does not appear to disclose in response to a previous build time of the first audience exceeding a build time threshold generate and select the first audience, or in response to the previous build time of the first audience being less than the build time threshold, select the first audience from the database. 
	Gorjiara teaches in response to a previous build time of requested data exceeding a build time threshold, generate and select the requested data; in response to the previous build time of the requested data being less than the build time threshold, select the requested data from a database (When profile information is requested for an entity, the cache manager system performs a cache lookup, to determine whether there is profile information for the entity and, if there is profile information, whether the profile information may be used. As an example, even if there exists profile information on an entity, the cache manager system may determine to use or not use the profile information if the profile information is stale (e.g., time when the profile information was generated has exceeded a predetermined amount of time, signifying that the information is likely inaccurate or of low value). See at least [0023]. Also: If the profile information is not to be used, then the profile manager determines how to respond to the request. The cache manager system may attempt to generate the profile information in response to the request (e.g., using the profile manager system). See at least [0024]. Also:  If the store access manager 212 determines that there exists a stored profile and that the stored profile for the dominant identifier is not stale, then the store access manager 212 may return the stored profile. See at least [0062]. Also: the profile manager system may include a time period, where the time period specifies a length of time before previously created profiles becomes stale. See at least [0021]). 
	Kumar and Gorjiara suggests an audience generation system which determines a requested audience based on previously determined and newly determined segments, upon which the claimed invention’s provision of either a previously determined audience or a newly determined audience based on a time threshold can be seen as an improvement. However, Gorjiara demonstrates that the prior art already knew of providing, responsive to a request, either previously determined data or newly determined data based on a time threshold of when the previously determined data was created. One of ordinary skill in the art could have trivially applied these techniques of Gorjiara to the system of Kumar and Gorjiara. One of ordinary skill in the art would have recognized that such an application of Gorjiara would have predictably resulted in an improved system which would not re-determine audience data that has recently been determined, thus saving computing resources. As such, the application of Gorjiara would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Kumar and the teaching of Gorjiara.

Kumar does not appear to disclose in response to a predefined time period elapsing since obtaining the third party data from the third party server and the retailer data from the database, refresh the third party data and the retailer data by obtaining the third party data from the third party server and the retailer data from the database. 
However, Heim teaches in response to a predefined time period elapsing since obtaining data from a datastore refresh the data by obtaining the data from the datastore (At block 204, in response to determining that the property value of the remote resource has the associated volatility measurement, the resource cache manager 140 invokes a network transaction to retrieve the property value at an interval that is less than or equal to the associated volatility measurement to ensure that the data is retrieved before it becomes stale. Thus, if volatility measurement 122 indicates a time value of expected duration of property value 120 is time1, the resource cache manager 140 can send a request for an update prior to time1 elapsing, such that the updated value is available in property A value 150 prior to a request from client systems 104. Similarly, if volatility measurement 128 indicates a refresh frequency of property value 126 as frequency1, the resource cache manager 140 can periodically send a request for an update prior to the period of frequency1 elapsing, such that the updated value is available in property B value 152 prior to a request from client systems 104. The retrieval time can be dynamically determined to ensure that data is not stale (i.e., updates are retrieved), while avoiding excessive retrieval requests of unchanged data. See at least [0025]). 
Kumar and Gorjiara suggests an audience generation system which avoids using stale generated data to create audiences, upon which the claimed invention’s further refreshing of stale received data can be seen as an improvement. However, Heim demonstrates that the prior art already knew of updating received data once the received data is determined to be stale. One of ordinary skill in the art could have easily applied the techniques of Heim to the system of Kumar. Further, one of ordinary skill in the art would have recognized that such an application would prevent the underlying received data used in the audience generation system from being stale. As such, the application of Heim would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Kumar and the teaching of Gorjiara and Heim. 

Kumar does not appear to disclose static data that is updated at a first interval and dynamic data that is updated at a second interval, and the second interval being less than the first interval.
However, Heim teaches static data that is updated at a first interval and dynamic data that is updated at a second interval, and the second interval being less than the first interval (in response to determining that the property value of the remote resource has the associated volatility measurement, the resource cache manager 140 invokes a network transaction to retrieve the property value at an interval that is less than or equal to the associated volatility measurement to ensure that the data is retrieved before it becomes stale. Thus, if volatility measurement 122 indicates a time value of expected duration of property value 120 is time1, the resource cache manager 140 can send a request for an update prior to time1 elapsing, such that the updated value is available in property A value 150 prior to a request from client systems 104. Similarly, if volatility measurement 128 indicates a refresh frequency of property value 126 as frequency1, the resource cache manager 140 can periodically send a request for an update prior to the period of frequency1 elapsing, such that the updated value is available in property B value 152 prior to a request from client systems 104. The retrieval time can be dynamically determined to ensure that data is not stale (i.e., updates are retrieved), while avoiding excessive retrieval requests of unchanged data. See at least [0025]). 
Kumar, Gorjiara, and Heim suggest an audience generation system involving frequently changing features and infrequently changing features, upon which the claimed invention’s updating of underlying data at different rates can be seen as an improvement. However, Heim demonstrates that the prior art already knew of updating data which changes more often at a greater frequency than updating data which changes less often. One of ordinary skill in the art could have easily applied the techniques of Heim to the system of Kumar, Gorjiara, and Heim to control the system updates of underlying feature data. Further, one of ordinary skill in the art would have recognized that such an application of Heim would have resulted in an improved system which could ensure data is not stale while avoiding excessive retrieval request (Heim, [0025]). As such, the application of Heim would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Kumar and the teaching of Gorjiara and Heim.

Kumar does not appear to explicitly disclose retailer data, the retailer data including consumer data obtained by the computing device from a web server and stored in the database. Though one of ordinary skill in the art would reasonably be expected to infer that Kumar’s techniques were to be applied to any extant user-segmenting data including retailer data, and though the type and contents of the data does not meaningfully distinguish the functionality claimed, an additional reference is provided in the interest of compact prosecution. 
Austin teaches retailer data, the retailer data including consumer data obtained by the computing device from a web server and stored in the database in the context of creating customer segments (Customer data may be stored in a customer database 140, and customer data may include personal information, address information, spending habit information, or other information. Likewise, merchant data may be stored in a merchant database 142, and may include merchant location, merchant produce/service offerings, and other information. An incentive database 144 may store information regarding incentives offered, incentive templates, and other incentive information. In addition, a redemption database 146 preferably stores tracking information regarding at least customer redemption history. Preferably, the information in the databases enables merchants to market to customers by defining and creating customer segments. See at least [0040]. Also: A track customer/other data module 220 (the tracking module 220) allows a merchant to view various customer data. Exemplary customer data includes activation information, customer activity information, and demographic information. In addition, the tracking module allows for customer segmentation for analysis and targeted incentives. Some merchants may wish to segment based on frequency of customer activity, amount spent by a customer, active customers, or inactive customers, for example. See at least [0047]. Also: Preferably, the invention maintains a database of information, including at least customer information. For example, prior to activation a loyalty system may retrieve personal information, information regarding spending habits, and other related information. The information is then preferably stored in a customer database and used for analysis and segmentation, as described below. In addition, customer information that is related to a single merchant, or a grouping of merchants, can be stored in a customer database. See at least [0028]). 
Kumar, Gorjiara, and Heim suggests an audience generation system, which differs from the claimed invention by the substitution of Kumar’s generic data for retailer data. However, Austin demonstrates that the prior art already knew of retailer data, and the use of such data to generate customer segments. One of ordinary skill in the art could have trivially substituted Austin’s retailer data into the system of Kumar, Gorjiara, and Heim. Further, one of ordinary skill in the art would have recognized that such a substitution would have resulted in a system which would generate audience segments based on user information from a retailer. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Kumar and the teaching of Gorjiara, Heim, and Austin. 

Regarding Claim 2 and 11: Kumar in view of Gorjiara, Heim, and Austin teaches the above limitations. Additionally, Kumar discloses wherein determining the first segment is available includes determining the first segment is stored in memory (When the clause resource handler 3092 receives request 3011, it checks its cache 3082 to determine whether this cache contains a clause result that can be used to satisfy request 3011. See at least Column 9, Lines 45-48).

Regarding Claim 3, 12, and 17: Kumar in view of Gorjiara, Heim, and Austin teaches the above limitations. Additionally, Kumar discloses wherein the computing device is configured to: 
obtain a second audience definition for a second audience (FIG. 30 is a data flow diagram depicting the facility's population of a sample segment. The diagram depicts data flow between three components of the facility: a segment resource handler 3091 that receives and processes segment requests. See at least Column 8, Lines 61-66. Also: FIGS. 2-9 are display diagrams showing aspects of a typical user interface for creating segment definitions provided by some embodiments of the facility. … In the display shown in FIG. 2, in addition to other options, a user of the facility may select button 201 in order to create a new segment definition. See at least Column 4, Lines 26-32 and Fig. 2-9. Also: This display further includes a Save Segment button 991 that the user of the facility may select to save this segment. See at least Column 6, Lines 9-11. Also: The data flow begins with a request 3001 to populate segment 5 whose definition is shown in FIG. 10. See at least Column 9, Lines 4-5).
determine a third segment required by the second audience definition (the segment resource handler uses the segment definition to identify all of the clauses utilized in the segment definition. In the example, the segment resource handler identifies clause 5.1, which appears on lines 1017-1019 of the definition for segment 5, and clause 5.2, which appears on lines 1020-1022. Accordingly, the segment resource handler submits two requests to the clause resource handler 3092: a request 3011 for clause 5.1, and a request 3021 for clause 5.2. See at least Column 9, Lines 33-41). 
determine that third segment was previously generated and stored in memory (When the clause resource handler 3092 receives request 3011, it checks its cache 3082 to determine whether this cache contains a clause result that can be used to satisfy request 3011. See at least Column 9, Lines 45-48).
generate the second audience based on the second audience definition (When the segment resource handler receives clause result 3016, it combines this clause result in 3031 with any other clauses defined within the segment definition for the requested segment. In the example, the result 3016 for clause 5.1 is combined with a clause result for clause 5.2. See at least Column 10, Lines 24-28. Also: In step 3105, if all of the clause results requested in step 3103 have been received, then the facility continues in step 3106, else the facility continues in step 3105. In step 3106, the facility combines the clause results requested in step 3103 based upon the definition of the requested segment to obtain the requested segment result. In step 3107, the facility returns the requested segment result. See at least Column 11, Lines 3-9. Also: segment results 158 containing information indicating, for each of one or more segments, which users are members of the segment. See at least Column 4, Lines 7-9).
Kumar does not appear to explicitly disclose that the generation of the second audience is done without generating the third segment.
However, Kumar does teach, in a closely related process, checking to see if there is a previously cached result, and using that previously cached result without recalculating the result (When the segment resource handler receives the request, in some embodiments it checks a cache 3011 maintained for the segment resource handler to see if the cache contains a segment result for the requested segment that can be used to satisfy the request without having to populate the segment. See at least Column 9, Lines 27-32).
Kumar, Gorjiara, Heim, and Austin suggests a system which identifies the members of an audience by breaking an audience definition down into clauses, checking whether those clauses have been previously calculated, and calculating any necessary clauses that have not been previously calculated. The difference between the prior art and Kumar is that Kumar does not appear to explicitly disclose using a previously calculated clause result if it is available. Assuming that Kumar does not implicitly suggest this technique, the use of a previously calculated clause result should be seen as an improvement. However, Kumar also demonstrates that the prior art already knew of checking whether an audience result has been previously calculated, and using that audience result without recalculation if it is available. One of ordinary skill in the art could have easily applied Kumar’s technique of using previously calculated audience results to Kumar’s determination of a clause result, especially as Kumar explicitly discloses performing the first step of determining whether a clause has been previously calculated. One of ordinary skill in the art would have recognized that such an application of Kumar to Kumar, Gorjiara, Heim, and Austin would have predictably resulted in an improved system which would not unnecessarily recalculate clause results saved to the clause result cache. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Kumar and the teachings of Gorjiara, Heim, and Austin. 

Regarding Claim 4, 13, and 18: Kumar in view of Gorjiara, Heim, and Austin teaches the above limitations. Additionally, Kumar discloses wherein the computing device is configured to: 
store a segment in a memory device (When the clause resource handler 3092 receives request 3011, it checks its cache 3082 to determine whether this cache contains a clause result that can be used to satisfy request 3011. See at least Column 9, Lines 45-48. Also: When the segment resource handler receives the request, in some embodiments it checks a cache 3011 maintained for the segment resource handler to see if the cache contains a segment result for the requested segment that can be used to satisfy the request without having to populate the segment. See at least Column 9, Lines 27-32).
obtain a second audience definition for a second audience (FIG. 30 is a data flow diagram depicting the facility's population of a sample segment. The diagram depicts data flow between three components of the facility: a segment resource handler 3091 that receives and processes segment requests. See at least Column 8, Lines 61-66. Also: FIGS. 2-9 are display diagrams showing aspects of a typical user interface for creating segment definitions provided by some embodiments of the facility. … In the display shown in FIG. 2, in addition to other options, a user of the facility may select button 201 in order to create a new segment definition. See at least Column 4, Lines 26-32 and Fig. 2-9. Also: This display further includes a Save Segment button 991 that the user of the facility may select to save this segment. See at least Column 6, Lines 9-11. Also: The data flow begins with a request 3001 to populate segment 5 whose definition is shown in FIG. 10. See at least Column 9, Lines 4-5).
determine the second audience definition requires a segment (the segment resource handler uses the segment definition to identify all of the clauses utilized in the segment definition. In the example, the segment resource handler identifies clause 5.1, which appears on lines 1017-1019 of the definition for segment 5, and clause 5.2, which appears on lines 1020-1022. Accordingly, the segment resource handler submits two requests to the clause resource handler 3092: a request 3011 for clause 5.1, and a request 3021 for clause 5.2. See at least Column 9, Lines 33-41).
generate the second audience based on the second audience definition (When the segment resource handler receives clause result 3016, it combines this clause result in 3031 with any other clauses defined within the segment definition for the requested segment. In the example, the result 3016 for clause 5.1 is combined with a clause result for clause 5.2. See at least Column 10, Lines 24-28. Also: In step 3105, if all of the clause results requested in step 3103 have been received, then the facility continues in step 3106, else the facility continues in step 3105. In step 3106, the facility combines the clause results requested in step 3103 based upon the definition of the requested segment to obtain the requested segment result. In step 3107, the facility returns the requested segment result. See at least Column 11, Lines 3-9. Also: segment results 158 containing information indicating, for each of one or more segments, which users are members of the segment. See at least Column 4, Lines 7-9).
Kumar does not appear to explicitly disclose
storing the first segment in a memory device
retrieve the first segment from the memory device
However, Kumar does teach, in a closely related process, storing the first audience in a memory device and retrieve the first audience from the memory device (When the segment resource handler receives the request, in some embodiments it checks a cache 3011 maintained for the segment resource handler to see if the cache contains a segment result for the requested segment that can be used to satisfy the request without having to populate the segment. See at least Column 9, Lines 27-32).
Kumar, Gorjiara, Heim, and Austin suggests a system which identifies the members of an audience by breaking an audience definition down into clauses, checking whether those clauses have been previously calculated, and calculating any necessary clauses that have not been previously calculated. The difference between the prior art and Kumar is that Kumar does not appear to explicitly disclose storing and retrieving a previously calculated clause results. Assuming that Kumar does not implicitly suggest this technique, the storage and retrieval of a previously calculated clause result should be seen as an improvement. However, Kumar also demonstrates that the prior art already knew of storing and retrieving an audience result, and using that audience result without recalculation if it is available. One of ordinary skill in the art could have easily applied Kumar’s technique of storing, retrieving, and using previously calculated audience results to Kumar’s determination of a clause result. One of ordinary skill in the art would have recognized that such an application of Kumar to Kumar, Gorjiara, Heim, and Austin would have predictably resulted in an improved system which would require less processing through the storage of results. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Kumar and the teachings of Gorjiara, Heim, and Austin. 

Regarding Claim 9: Kumar in view of Gorjiara, Heim, and Austin teaches the above limitations. As previously noted in combination with Kumar, Gorjiara teaches determining that a maximum amount of time has elapsed since the data was last generated (a dominant identifier is determined for the second request and the cache is searched based on the dominant identifier. In response to determining that particular user data that is associated with the second identifier is stored in the cache storage, the cache manager component 104 determines whether the particular user data in the cache storage is classified as stale. Information may be classified as stale if the time from when it was created from the request exceeds a predetermined amount of time. If the particular user data is stale, then the cache manager component 104 determines, based on the particular user data, whether to send content to the second computing device. See at least [0092]. Also: even if there exists profile information on an entity, the cache manager system may determine to use or not use the profile information if the profile information is stale (e.g., time when the profile information was generated has exceeded a predetermined amount of time, signifying that the information is likely inaccurate or of low value). See at least [0023]). The motivation to combine Kumar, Gorjiara, Heim, and Austin is the same as explained under claim 1 above, and is incorporated herein.

Claims 5, 6, 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8112458 B1) in view of Gorjiara et al. (US 2017/0359433 A1), Heim (US 2011/0125901 A1), and Austin et al. (US 2002/0082920 A1), and further in view of Turner et al. (US 2015/0213463 A1).

Regarding Claim 5, 14, and 19: Kumar in view of Gorjiara, Heim, and Austin teaches the above limitations. Additionally, Kumar discloses wherein the computing device is configured to: obtain data (In some embodiments, the segmentation computer system receives data for use in populating segments from other computer systems. In some embodiments, such data takes the form of web server log contents received from web server computer systems 101-103 via the Internet 110 or another network. See at least Column 3, Lines 38-46), and a plurality of static features (the storage device contains database tables 151 that contain data used by the facility to perform segment population. See at least Column 3, Lines 64-66. Also: Each row of table T3 contains properties or characteristics for a single user. Each row is divided into four columns: a user id column 1501, also referred to as column C1; an age column 1502, also referred to as column C2; a gender column 1503, also referred to as column C3; and a country column 1504, also referred to as column C4. The age column contains the user's age. For example, in row 1511, the age column contains the age 62. The gender column contains the user's gender. For example, in row 1511, the gender column contains the gender male. The country column contains the user's country. For example, in row 1511, the country column contains the country United States. See at least Column 7, Lines 25-36), and determine the first audience definition requires the static feature from the plurality of static features (the segment resource handler uses the segment definition to identify all of the clauses utilized in the segment definition. In the example, the segment resource handler identifies clause 5.1, which appears on lines 1017-1019 of the definition for segment 5, and clause 5.2, which appears on lines 1020-1022. Accordingly, the segment resource handler submits two requests to the clause resource handler 3092: a request 3011 for clause 5.1, and a request 3021 for clause 5.2. See at least Column 9, Lines 33-41. Also: Lines 1020-1022 show that the second clause, clause 5.2, is a clause type 4--User property or characteristic--for which the following values are specified: Gender, equal to, M. See at least Column 6, Lines 38-41). However, Kumar does not appear to disclose generating the plurality of static features based on the obtained data. 
	Turner discloses generating a plurality of static features based on obtained data (The data processing module 122 may receive the event signals 110 and store "raw" data corresponding to the event signals 110 (e.g., a copy of the event signals 110) in cloud-based storage 140. The data processing module 122 may also store indexing data for the cloud-based storage 140 in a bitmap index 126. See at least [0023]. Also: During operation, the measurement system 120 may receive the event signals 110 from various event sources. Each event signal may include a unique identifier, such as a user ID. If the user is a "new" audience member, the user may be assigned a new user ID and a user profile may be created for the user. Data for the user profile may be stored in the cloud-storage 140 and/or the bitmap index 126. In a particular embodiment, data for the user profile may be retrieved from third party data sources, including but not limited to social networks. For example, the data may include demographic information associated with the user (e.g., a name, an age, a geographic location, a marital/family status, a homeowner status, etc.), social information associated with the user (e.g., social networking activity of the user, social networking friends/likes/interests of the user, etc.), and other types of data. The cloud-based storage 140 and the bitmap index 126 may be updated as additional event signals 110 are received (e.g., when additional users register with the media property, interact with the media property, etc.). See at least [0028]). 
	Kumar, Gorjiara, Heim, and Austin suggests a system which identifies the members of an audience based on stored feature data. Turner provides techniques for generating feature data to be stored from obtained data. Between these references the prior art provides each element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination of elements in a single prior art references. One of ordinary skill in the art could have trivially combined the elements as claimed by known methods, and in combination each element would continue to perform the same function as it does separately. One of ordinary skill in the art would have recognized that such a combination would have predictably resulted in a system capable of processing received data so that it could be used to generate audiences. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Kumar and the teachings of Gorjiara, Heim, Austin, and Turner. 

Regarding Claim 6: Kumar in view of Gorjiara, Heim, Austin, and Turner teaches the above limitations. Additionally, Kumar discloses wherein determining the first audience based on the first audience definition comprises: determining the first set of users associated with the at least first segment (In step 3015, the clause resource handler invokes a routine that executes against the returned column chunk set 3014 in order to evaluate the clause for each user. See at least Column 10, Lines 14-17. Examiner’s note: Per Fig. 30, the operations of 3015 are associated with the “clause 5.1” clause of “segment 5”), determining the plurality of third users from the first set of users that are included in the second set of users associated with the static feature (Line 1016 shows that the clause shown on lines 1017-1019 is combined with the clause shown on lines 1020-1022 using the Boolean AND operator. … Lines 1020-1022 show that the second clause, clause 5.2, is a clause type 4--User property or characteristic--for which the following values are specified: Gender, equal to, M. See at least Column 6, Lines 33-41. Also: In step 3105, if all of the clause results requested in step 3103 have been received, then the facility continues in step 3106, else the facility continues in step 3105. In step 3106, the facility combines the clause results requested in step 3103 based upon the definition of the requested segment to obtain the requested segment result. In step 3107, the facility returns the requested segment result. See at least Column 11, Lines 3-9. Also: segment results 158 containing information indicating, for each of one or more segments, which users are members of the segment. See at least Column 4, Lines 7-9). 

Regarding Claim 7: Kumar in view of Gorjiara, Heim, Austin, and Turner teaches the above limitations. As previously noted, Gorjiara teaches determining that an amount of time has elapsed since the data were last generated (a dominant identifier is determined for the second request and the cache is searched based on the dominant identifier. In response to determining that particular user data that is associated with the second identifier is stored in the cache storage, the cache manager component 104 determines whether the particular user data in the cache storage is classified as stale. Information may be classified as stale if the time from when it was created from the request exceeds a predetermined amount of time. If the particular user data is stale, then the cache manager component 104 determines, based on the particular user data, whether to send content to the second computing device. See at least [0092]. Also: even if there exists profile information on an entity, the cache manager system may determine to use or not use the profile information if the profile information is stale (e.g., time when the profile information was generated has exceeded a predetermined amount of time, signifying that the information is likely inaccurate or of low value). See at least [0023]). The motivation to combine Kumar, Gorjiara, Heim, Austin, and Turner is the same as explained under claim 5 above, and is incorporated herein.

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-7, 9-14, and 16-19: 
The office action fails to provide reasoning sufficient to establish that Applicant’s claims recite one of the patent ineligible methods of organizing human activity or any mental process “on their own or per se.” 
Amended independent claim 1 now recites a system including a print device and a computing device configured to… 
The features of amended, independent claim 1 represent meaningful, unconventional limitations that extend beyond mere “commercial or legal interactions,” “marketing/sales activities,” or any other “methods of organizing human activity” or “mental processes.” 
Amended claim 1 recites the above quoted steps that require specific hardware components, included in a computing device, a database, a processor, and a communications interface that are not simply recitation of generic computing components. 
The office action analyzes prong two of step 2A by only discussing or acknowledging independent claim 1 as including a generic computing device to implement an abstract idea. However, discussing the claim as only including a generic computing device under prong two of step 2A ignores substantial portions of claim 1. 
The Office appears to improperly rely on the analysis under Step 2A Prong 2 in attempting to conduct an analysis under Step 2B. 
The office action plainly ignores the technological advantages of the claimed subject matter offers over conventional systems. As noted above, for example, the system of claim 1 recites subject matter that “may allow a retailer to more efficiently and reliably identify customers for targeted advertisements, for example.” See specification, para. [0003].
Applicant’s claims involve an “inventive concept” under 101 because the claims recite features that exceed “well-understood, routine, conventional activities” already known in the industry. 
Examiner’s Response: Applicant's arguments filed 5 August 2022 have been fully considered but they are not persuasive.
The office action identifies the limitations setting forth the abstract idea, noted that they describe a concept of determining and providing an audience, and explained that determining and providing an audience is a marketing activity so that the claims set forth a concept falling within the commercial interactions sub-grouping of methods of organizing human activity as defined by the 2019 PEG. As such, the rejection complies with the guidance. Additionally, Examiner notes that it is incorrect to describe the certain methods of organizing human activity as “patent ineligible”, as claims that recite such an abstract idea may still yet recite additional elements that render the claims eligible. 
Examiner once again notes that the present claims do not presently recite a printing device. Further, examiner notes that claims including a computing device, such as those in Alice have been found by the courts to be patent ineligible. 
Examiner notes that an argument that “the features” of a claim “represent meaningful, unconventional limitations” does not address the issue of the Step 2A Prong One analysis. A claim may well be unconventional while reciting an abstract idea. See MPEP 2106: “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.”
The computing device, database, processor, and communications interface are not claimed at a level specificity that allows the examiner, as guided by the 2019 PEG, to consider them anything other than a generic computing device. Examiner notes that generic computing devices programmed in particular ways are not interpreted as specific computing devices, as such an interpretation would contradict Alice. 
The office action only considers the generic computing device which implements the abstract idea an additional element. The other features are not ignored, but rather are part of the abstract idea, to be integrated into a practical application. However, the use of a generic computing device to implement that abstract idea does not integrate the abstract idea into a practical application. Further, applicant provides no argument why any other limitation should be interpreted as an additional element. 
Applicant identifies no particular flaw in the Step 2B analysis, and does not articulate why under the present circumstances the two analyses are not related. 
Per MPEP 2106: “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” Because the specification only sets forth the identified improvement in a conclusory manner without the detail necessary to be apparent to one of ordinary skill in the art, the claim is not interpreted as improving technology. Further, Examiner notes that the claims do not reflect the asserted improvement, as they do not require any feature of identifying customers for targeted advertisements. 
Per MPEP 2106: “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Applicant’s arguments that the claims necessarily involves an “inventive concept” based on the features not being conventional necessarily contradicts this guidance, and as such are unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 1-7, 9-14, and 16-19: The claims have been amended. Kumar, Gorjiara, Heim, and Austin are silent with respect to the amended features. 
Examiner’s Response: Applicant's arguments filed 5 August 2022 have been fully considered but they are not persuasive. Applicant’s argument does not appear to take into consideration at least [0025] of Heim, where Heim teaches the amended feature. As such, applicant’s argument is unpersuasive. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Wight et al. (US 11361282 B2) discusses techniques for determining audiences, including determining whether data associated with a user identifier is stale.  

		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-08-10